EXHIBIT 10.17

POLICY ON REIMBURSEMENT

OF INCENTIVE PAYMENTS

WHEREAS, section 304 of the Sarbanes-Oxley Act of 2002 already requires the
Chief Executive Officer and the Chief Financial Officer of 3M Company to
reimburse the Company for certain incentive compensation they receive and
profits they realize on the sale of Company securities during the 12-month
period following the issuance by the Company of a financial report that, due to
misconduct, is materially noncompliant with the federal securities laws; and

WHEREAS, the Board of Directors of the Company believes it would be in the best
interests of the Company to adopt a similar policy on reimbursement of incentive
compensation payments made to more of the Company’s executives;

RESOLVED, That the Board shall, in all appropriate circumstances and to the
extent permitted by governing law, require reimbursement of any annual incentive
payment or long-term incentive payment to an Executive where:

(1)                                  the payment was predicated upon achieving
certain financial results that were subsequently the subject of a material
restatement of Company financial statements filed with the Securities and
Exchange Commission;

(2)                                  the Board determines the Executive engaged
in intentional misconduct that caused or substantially caused the need for the
material restatement; and

(3)                                  a lower payment would have been made to the
Executive based upon the restated financial results.

In each such instance, the Company will, to the extent practicable, seek to
recover from the individual Executive the amount by which the individual
Executive’s incentive payments for the relevant periods exceeded the lower
payment that would have been made based on the restated financial results.  For
purposes of this policy, the term “Executive” means executive officer for
purposes of the Securities Exchange Act of 1934, as amended.

96


--------------------------------------------------------------------------------